Pannell, Judge.
The notice of appeal is "from the May 10, 1973, Order directing a verdict against the plaintiff and certain rulings during the trial sustaining objections to certain questions by plaintiffs counsel to a witness.” There is no certificate of review.
There can be no effective appeal from anything but a judgment — final judgment without a certificate, or an interlocutory judgment with a certificate. Section 1 of the Appellate Practice Act, as amended (Ga. L. 1965, p. 18; Ga. L. 1968, pp. 1072, and 1073; Code Ann. § 6-701); Interstate Fire Ins. Co. v. Chattam, 222 *178Ga. 436 (150 SE2d 618); Williams v. Keebler, 222 Ga. 437 (150 SE2d 674); Davis v. Davis, 224 Ga. 740 (164 SE2d 816); Hurst v. Starr, 226 Ga. 42 (172 SE2d 604); Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246); Herrington v. Herrington, 230 Ga. 94 (195 SE2d 654).
Argued September 5, 1973
Decided November 2, 1973.
Kirby G. Bailey, for appellant.
Robert T. Efurd, Jr., for appellee.

Appeal dismissed.


Eberhardt, P. J., and Stolz, J., concur.